AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

ROLAND PAR_KER, JR.,

Plaintiff,
JUDGMENT IN A CIVIL CASE

v. CASE NUMBER; 4118-€\/-284
JoHN T. WILCHER,

Defendant.

m Jul'y Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
That in accordance With this Couit's Oi'der dated March l, 2019 adopting the U.S. Magistrate

Judge's Repoit and Recommendation as the opinion of this Court, this case is dismissed without

prejudice This case stands closed.

Approved by:

 

March 7, 2019

 

 

Date

 

 

GAS Rev 1011/03

